DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-14 drawn to a bait holder) in the reply filed on January 25, 2022 is acknowledged.  Claim 15 has been amended to now depend from claim 8. As a result, claims 15-20 have been rejoined in the application. Claims 1-20 are examined in this office action. 
Specification
The disclosure is objected to because reference character 11 has been used to designate both the connector and a rounded end wall. Based on the drawing it appears reference character 11 indicates the connector, while reference characters 12, 13 indicate the rounded end walls. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purposes of examination, the claims will be treated on their merits as best understood. 
Claim 1 is indefinite for the following reasons: 
As currently drafted claim 1 recites, “the body” (ln 6) and “the bodies” (ln 10). There is insufficient antecedent basis for “the body” and “the bodies” in the claim. A “cup-shaped body” is positively recited in ln 4. Confusion may be reduced by using consistent terminology throughout the claim(s). 
In the limitation, “the first and second sections comprising identical shapes and sizes” (ln 12), it is unclear if the first and second sections contain/include identical shapes and sizes within them or if the first and second section are identical in shape and size. 
Claim 3 is indefinite because in the limitation “with the edge comprising” it is unclear if each edge comprises one or more extensions and one or more pockets or if one of the edges comprises one or more extensions and one or more pockets. If only one edge comprises one or more extensions and one or more pockets, it is unclear if it is the edge on the first or second section. Confusion may be reduced by using the plural form the word edge or by using a clarifying phrase, such as “with each of the edges comprising”.
Claim 4 is indefinite because in the limitation “wherein the edge comprises… “(ln 1), it is unclear if each edge comprises a stepped section and a recessed section along with the other limitations of the claim or if one of the edges
As currently drafted claim 6 is indefinite because it is unclear how first and second connector sections are a first connector section. It is also unclear how the second connector section is positioned on an opposing side of the second connector section. 
Claim 8 is indefinite because in the limitation, “the first and second sections comprising a common shape and size” (ln 14), it is unclear if the first and second sections contain/include common shapes and sizes within or if the first section is common in shape and size to the second section. 
Claims 2, 5, 7, and 9-20 depend on claims that are rejected under 35 U.S.C. 112(b). As a result, these dependent claims are also rejected under 35 U.S.C. 112(b).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-10, and 12-13 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Levey (US Patent No 5,617,669) in view of Jones (US Pub No 2009/0255164).  
Regarding claim 1, Levey discloses a bait holder (chum distributor 10) configured to be attached to fishing line (chum distributor 10 can be attached to line with eyelets 46), the bait holder (chum distributor 10) comprising: first (bottom half 12) and second sections (top half 14) each comprising: a cup-shaped body (Fig 1-3) with a closed end (Fig 1-3) and an open end (as seen in Fig 3); the first (bottom half 12) and second sections (top half 14) configured to connect together (Fig 1-2) with the open ends aligned together and forming an enclosed interior space within the bodies (best seen in Fig 1-3), and the first (bottom half 12) and second sections (top half 14) comprising identical shapes and sizes (bottom half 12 and top half 14 contain identical shapes and sizes, for example each cylindrical half contains apertures 24 of identical shape and size).  Levey discloses connector sections (eyelets 46) that extend outward from an outer side of the body (eyelets 46 extend outward from bottom half 12; Fig 3) to receive the fishing line (fishing ling 102, col 2, ln 55-60). Levey discloses connector sections (eyelets 46) aligned together (aligned along the edge of bottom half 12; as seen in Fig 3) that receive a line (col 2, line 55-60). 
Levey does not disclose details of a hook extending from the body with a slot and opening. However, Jones discloses a bait holder (apparatus for the distribution of an attractant) configured to be attached to a line. Jones discloses a connector section (plurality of opposing hook members 14) comprising a hook (hook 14) that extends outward from an outer side of the body (hooks 14 extend outward from housing 10) with a slot (space between the hook 14 and side of housing 10) formed between the hook and the outer side (outside of housing 10) and 
Regarding claim 2, Levey in view of Jones discloses the bait holder of claim 1 as previously discussed. Levey further discloses wherein the connector sections (eyelets 46) are aligned within different planes that are parallel to each other (the invention of Levey has  parallel planes where each plane extends from eyelet 46 on the longitudinal edge of the curved wall of bottom half 12 through pocket 40 to the opposing longitudinal edge of the curved wall of bottom half 12; Fig 3) and perpendicular to a longitudinal axis that extends through the enclosed interior space and the closed ends (axis extending from the end piece at the top through pocket 40 to the end piece at the bottom).  
Regarding claim 3, Levey in view of Jones discloses the bait holder of claim 1 as previously discussed. Levey further discloses each of the first (bottom half 12) and second sections (top half 14) further comprises an edge at the open end (longitudinal edge of the curved wall as seen in annotated Fig 3 below) with the edge comprising one or more extensions (male element 20) and one or more pockets (female elements 22), the one or more extensions   

    PNG
    media_image1.png
    511
    992
    media_image1.png
    Greyscale


Regarding claim 6, Levey in view of Jones discloses the bait holder of claim 1 as previously discussed. Levey further discloses first and second connector sections (eyelets 46) are first connector sections (eyelets 46), and further comprising a second connector sections (eyelets 46) positioned on an opposing side of the first and second sections (Fig 3), the second connector sections being identical to the first connector sections (two identical eyelets 46 shown in Fig 3).  
Regarding claim 7, Levey in view of Jones discloses the bait holder of claim 6 as previously discussed. Levey discloses each of the first and second sections comprise openings (apertures 24 on top half 14 and bottom half 12). Jones discloses each of the first and second sections comprise openings in the closed end (openings on the bottom and apertures 36 on the top).  
Regarding claim 8, Levey discloses a bait holder (chum distributor 10 can be attached to line with eyelets 46) configured to be attached to fishing line, the bait holder comprising: a body comprising side walls (curved walls of top half 14 and lower half 12) and end walls (end pieces 
Levey does not disclose each of the first and second connectors comprising a first hook with a first opening that extends into a first slot; a second hook with a second opening that extends into a second slot; the first and second hooks aligned in opposing directions with the first opening and the second opening facing in different directions and with the first and second slots aligned to form a receptacle to contain the fishing line; the body comprising first and second sections, each of the first and second sections comprising one-half of the body and one-half of the first and second connectors. 
However, Jones discloses a bait holder (apparatus for the distribution of an attractant) configured to be attached to a line. Jones further discloses each of the first and second connectors (plurality of opposing hook members 14) comprising a first hook (hook 14) with a first opening (opening at the tip of hook 14) that extends into a first slot (space between the hook 14 and side of housing 10); a second hook with a second opening that extends into a 
Regarding claim 9, Levey in view of Jones discloses the bait holder of claim 8 as previously discussed. Jones further discloses wherein the first and second hooks (plurality of opposing hooks 14) are aligned in a side-by-side position along the longitudinal axis (hooks aligned along the side of housing as seen in Fig 3).  
Regarding claim 10, Levey in view of Jones discloses the bait holder of claim 8 as previously discussed. Levey discloses wherein the first and second connectors (eyelets 46) are positioned on opposing sides of the body (one eyelet 46 is positioned on the right-hand side of chum distributor 10 and one eyelet 46 is positioned on the left-hand side of chum distributor; Fig 3).
Regarding claim 12, Levey in view of Jones discloses the bait holder of claim 8 as previously discussed. Levey discloses wherein the body comprises a cylindrical shape (body is formed of two cylindrical half pieces bottom half 12 and top half 14; as seen Fig 1, 3) with end walls being rounded (end pieces 26, 28 are circular and therefore rounded). Additionally, Jones discloses the body comprises a cylindrical shape (Fig 1) with the end walls being rounded 
Regarding claim 13, Levey in view of Jones discloses the bait holder of claim 8 as previously discussed. Jones discloses further comprising a centerline C/L that is perpendicular to the longitudinal axis (a centerline splitting the cylindrical housing into a top and bottom portion is perpendicular to a longitudinal axis running through the cylindrical housing), wherein one of the first and second hooks of each of the connectors extends from the body on a first side of the centerline and the other of the first and second hooks extends from the body on an opposing second side of the centerline (three of the plurality of hooks 14 are on the top half of the center line and three of the plurality of hooks 14 are on the bottom half of the center line).  
Claims 3-4 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Levey (US Patent No 5,617,669) in view of Jones (US Pub No 2009/0255164) as applied to claim 1 above, and further in view of Thompson et al. (US Pub Np 2010/0000142). 
Regarding claim 3, Levey in view of Jones discloses the bait holder of claim 1 as previously discussed. Thompson et al. discloses a bait holder (bait container 10) with a first (cover 30) and second section (housing 34). Thompson et al. further discloses each of the first (cover 30) and second sections (housing 34) further comprises an edge at the open end (band 48 of cover and raised edge 50 of housing) with the edge comprising one or more extensions (flange 56 on edge 50 of the housing and raised stub 58 on band 48 of the cover) and one or more pockets (groove 60 on raised edge 50 of the housing and fastener 52 is a recessed area on band 48), the one or more extensions of each of the first and second sections sized to fit within the one or more pockets of the other of the first and second sections (as described in para 0032).  

Regarding claim 4, Levey in view of Jones and Thompson discloses the bait holder of claim 3 as previously discussed. Thompson et al. further discloses wherein the edge (band 48 and raised edge 50) comprises a stepped section and a recessed section (Fig 3) that are aligned on different planes along a longitudinal axis (Fig 3) that extends through the interior space, with the one or more extensions positioned on one of the stepped section and the recessed section and the one or more pockets positioned on the other of the stepped section and the recessed section (Fig 2).  
Allowable Subject Matter
Claims 5, 11, and 14-20 are dependent upon a rejected base claim. These dependent claims may be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim and rewritten to overcome the rejections under 35 U.S.C. 112(b). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hardin (US Patent No 5,038,513), Boyette (US Patent No 9,392,780), James (US Pub No 2021/0120795), and Leeman (US Patent No 7,503,141). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644